                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

JACQUELINE ESRY,
individually and on behalf
of others similarly situated                                                          PLAINTIFF

v.                                 Case No. 4:18-cv-00157-KGB

BJ’S RESTAURANTS, INC.,
and BJ’S RESTAURANT
OPERATIONS COMPANY d/b/a
BJ’S RESTAURANT & BREWHOUSE                                                        DEFENDANTS

                                              ORDER

       Before the Court is the parties joint status report (Dkt. No. 9). On April 13, 2018, the Court

entered an Order staying this case pending the United States Supreme Court’s decision concerning

a split in the Circuit Court of Appeals on the issue of whether arbitral class waivers are enforceable

under the National Labor Relations Act, 29 U.S.C. § 151, et seq. See Morris v. Ernst & Young,

LLP, 834 F.3d 975 (9th Cir. 2016), cert. granted, 137 S. Ct. 809 (U.S. Jan. 13, 2017) (No. 16-300).

The Court also ordered the parties to notify the Court promptly once the Supreme Court reached a

decision in Morris and to provide a written status report to the Court within seven days of the

issuance of the Supreme Court’s decision in Morris (Dkt. No. 8, at 1-2).

       The parties filed the current status report in accordance with the Court’s April 13, 2018,

Order to notify the Court about the Supreme Court’s decision in Morris. In the report, the parties

request the Court to stay this case pending arbitration (Dkt. No. 9, ¶ 2). On May 21, 2018, the

Supreme Court held that arbitral class waivers are enforceable under the National Labor Relations

Act. Epic Systems Corp. v. Lewis, 138 S. Ct. 1612 (2018) (consolidating related cases including

Morris). The parties represent that they are parties to an enforceable arbitration agreement that
covers all claims brought by plaintiff Jacqueline Esry, individually and on behalf of all others

similarly situated, in the instant lawsuit (Dkt. No. 9, ¶ 2). For good cause shown, the Court stays

this case and all proceedings in this action pending the conclusion of arbitration proceedings. The

parties shall jointly submit a notice updating the Court on the status of this case no later than 10

days following the completion of arbitration. Either party may apply to this Court for an order

confirming the arbitration award. It is further ordered that the Clerk of Court shall close this

case for administrative purposes pending completion of the arbitration.

       It is so ordered, this 29th day of October, 2018.




                                                  Kristine G. Baker
                                                  United States District Judge




                                                 2
